Citation Nr: 1640159	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  12-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to May 1987.  He died in January 2011.  The Appellant is the Veteran's serving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for the cause of the Veteran's death.  

The Appellant testified at a hearing before the undersigned in August 2013.  A transcript is of record.

In June 2014 and April 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Following the Board's June 2014 remand of this claim, the AOJ conducted development to verify the Veteran's exposure to Agent Orange while stationed in Guam.  A Defense Personnel Records Information Retrieval System response showed that only the Veteran's period of service in Guam from July 1970 to June 1971 was researched.  Review of the record reveals, however, that the Veteran was stationed at Andersen Air Force Base in Guam until October 14, 1972.  The Appellant additionally testified that defoliants were used at the Offutt Air Force Base in Nebraska while the Veteran was stationed there.  In April 2015, the Board remanded this claim, in pertinent part, for verification of whether the Veteran was exposed to any herbicides at the Anderson Air Force Base in Guam from 1971 to 1972 and/or whether he was exposed to herbicides at the Offutt Air Force Base in Nebraska during his active military service.  Verification of these allegations was not conducted on remand.  Thus, another remand of the claim is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake further development required to verify whether the Veteran was exposed to herbicides at the Anderson Air Force Base in Guam between June 1971 and October 1972, and at the Offutt Air Force Base in Nebraska from January 1969 to January 1970, and from January 1986 through May 1987.

2.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case, and return this appeal to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




